EXHIBIT 10.6

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement (“Security Agreement”) is made as
of August 13, 2010, by and between ARYx Therapeutics, Inc., a Delaware
corporation (“Debtor”), and Lighthouse Capital Partners V, L.P. (“Lender”).

 

RECITALS

 

A.                                   Debtor is indebted to Lender for loans
advanced and other financial accommodations provided pursuant to a Loan and
Security Agreement No. 4521 originally dated March 28, 2005.

 

B.                                     Debtor has granted a security interest in
certain intangible property to Lender for purposes of securing the obligations
of Debtor to Lender.

 

C.                                     In consideration of new value and other
financial accommodations provided by Lender and on account of other amounts due
Lender, Debtor has agreed to grant Lender the security interests in Debtor’s
intellectual property on the terms set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      Definitions.  The following capitalized
terms shall mean the following in this Agreement.

 

1.1                               “Amendment No. 8” means Amendment No. 8 to
Loan and Security Agreement dated as of August 13, 2010.

 

1.2                               “Bridge Lender” has the meaning ascribed to
the term in Amendment No. 8.

 

1.3                               “Bridge Security Interest” has the meaning
ascribed to the term in Amendment No. 8.

 

1.4                               “Eligible Bridge Debt” has the meaning
ascribed to the term in Amendment No. 8.

 

1.5                               “Intercreditor Agreement” has the meaning
ascribed to the term in Amendment No. 8.

 

1.6                               “IP collateral” means all of the following now
or hereafter existing, created or acquired or held by Debtor:

 

(a)                                  Any and all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, including, without
limitation, those set forth on Exhibit A attached hereto and incorporated herein
by this reference (collectively, the “Copyrights”);

 

(b)                                 Any and all trade secrets, any and all
intellectual property rights in computer software and computer software
products, and any other proprietary rights to any process, method or technology
of any kind or nature;

 

(c)                                  Any and all design rights which may be
available to Debtor;

 

(d)                                 All patents, patent applications and like
protections including, without limitation, those set forth on Exhibit B attached
hereto and incorporated herein by this reference together

 

--------------------------------------------------------------------------------


 

with all improvements, extensions, reissues, substitutes, continuations,
continuations-in-part, divisionals, patents of addition, re-examinations and
renewals thereof, and patents issuing therefrom, and any other proprietary
rights related to any of the foregoing (including, without limitation, remedies
against infringements thereof and rights of protection of an interest therein
under the laws of all jurisdictions) and any and all foreign counterparts of any
of the foregoing (collectively, the “Patents”);

 

(e)                                  All trademark and service mark rights,
whether registered or not, applications to register and registrations of the
same and like protections, and the entire goodwill of the business of Debtor
connected with and symbolized by such trademarks, including, without limitation,
those set forth on Exhibit C attached hereto and incorporated herein by this
reference together with all extensions, reissues, substitutes, continuations,
and renewals thereof, and any other proprietary rights related to any of the
foregoing (including, without limitation, remedies against infringements thereof
and rights of protection of an interest therein under the laws of all
jurisdictions) and any and all foreign counterparts of any of the foregoing;
(collectively, the “Trademarks”);

 

(f)                                    Any and all claims for damages by way of
past, present and future infringement of any of the rights included above, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the intellectual property rights identified above;

 

(g)                                 All licenses or other rights to use any of
the Copyrights, Patents or Trademarks, and all license fees and royalties
arising from such use to the extent permitted by such license or rights;

 

(h)                                 All amendments, renewals and extensions of
any of the Copyrights, Patents or Trademarks; and

 

(i)                                     Any and all proceeds, products,
replacements, additions, accessions and substitutions of or with respect to any
of the foregoing, including, without limitation, all payments under insurance or
any indemnity or warranty payable in respect of any of the foregoing.

 

1.7                               “Loan Agreement” means the Loan and Security
Agreement No. 4521 originally dated March 28, 2005, as amended in writing from
time to time, including Amendment No. 8.

 

1.8                               “Loan Documents” has the meaning ascribed to
the term in the Loan Agreement.

 

1.9                               “New Value Obligations” has the meaning
ascribed to the term in Amendment No. 8.

 

1.10                        “Obligations” has the meaning ascribed to the term
in the Loan Agreement.

 

1.11                        “Permitted Lien” has the meaning ascribed to the
term in the Loan Agreement.

 

2.                                      Grant of First Senior Security
Interest.  As collateral security for the prompt and complete payment and
performance of the New Value Obligations, Debtor hereby transfers, conveys and
grants a security interest in and mortgages to Lender, as security, in and to
Debtor’s entire right, title and interest in, to and under the IP Collateral.

 

3.                                      Grant of Junior Security Interest.  As
collateral security for the prompt and complete payment and performance of all
of Debtor’s present or future indebtedness, obligations and liabilities to
Lender, including without limitation, the Obligations, Debtor hereby transfers,
conveys and grants a security interest in and mortgages to Lender, as security,
the IP Collateral.

 

--------------------------------------------------------------------------------


 

4.                                      Priority of Financing Statements. 
Lender will file in the appropriate filing office, separate but identical
financing statements with respect to the security interests granted pursuant to
Section and Section 3 hereof, respectively.  The financing statement filed first
in time shall for all purposes perfect the security interest granted pursuant to
Section 2 hereof.

 

5.                                      Authorization and Request.  Debtor
authorizes and requests that the Registrar of Copyrights and the Commissioner of
Patents and Trademarks record this Security Agreement.

 

6.                                      Covenants and Warranties.  Debtor
represents, warrants, covenants and agrees as follows:

 

6.1                               Debtor is now the sole owner of the IP
Collateral, except for the non-exclusive licenses granted by Debtor to its
customers in the ordinary and normal course of business as now conducted;

 

6.2                               Performance of this Security Agreement does
not conflict with or result in a breach of any agreement to which Debtor is a
party or by which Debtor is bound, except to the extent that certain
intellectual property agreements prohibit the assignment of the rights
thereunder to a third party without the licensor’s or other party’s consent and
this Security Agreement constitutes an assignment;

 

6.3                               During the term of this Security Agreement,
Debtor shall not without Lender’s prior written authorization sell, transfer,
assign or otherwise encumber any interest in the IP Collateral, except for
(i) non-exclusive licenses granted by Debtor in the ordinary and normal course
of its business as now conducted or as set forth in this Security Agreement;
(ii) the Bridge Security Interest; and (iii) subject to Debtor’s execution of
appropriate documents, in form acceptable to Lender, to perfect or continue the
perfection of Lender’s interest in the IP Collateral, transfers to affiliates of
Debtor;

 

6.4                               To its knowledge, each of the Patents is valid
and enforceable, and no part of the IP Collateral has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the IP Collateral violates the rights of any third party;

 

6.5                               Debtor shall advise Lender of any material
changes in the composition of the IP Collateral by identifying such material
changes in the Quarterly Report (as hereinafter defined), including but not
limited to any subsequent ownership right of Debtor in or to any Copyright,
Patent or Trademark not specified in this Security Agreement;

 

6.6                               Debtor shall (i) protect, defend and maintain
the validity and enforceability of the Copyrights, Patents and Trademarks,
(ii) use its best efforts to detect infringements of the Copyrights, Patents and
Trademarks and promptly advise Lender in writing of material infringements
detected and (iii) not allow any Copyrights, Patents or Trademarks to be
abandoned, forfeited or dedicated to the public without the written consent of
Lender, which shall not be unreasonably withheld, unless Debtor determines that
reasonable business practices suggest that abandonment is appropriate;

 

6.7                               Debtor shall promptly register the most recent
version of Debtor’s material Copyrights, Patents and Trademarks if not so
already registered, as Lender may reasonably request from time to time based on
its review of the Quarterly Report (as hereinafter defined) and shall, from time
to time, execute and file such other instruments, and take such further actions
as Lender may reasonably request from time to time to perfect or continue the
perfection of Lender’s interest in the IP Collateral;

 

6.8                               This Security Agreement creates, and in the
case of after acquired IP Collateral, this Security Agreement will create at the
time Debtor first has rights in such after acquired IP Collateral, in favor of
Lender valid and perfected first priority security interests in the IP
Collateral in the United

 

--------------------------------------------------------------------------------


 

States securing the payment and performance of all present or future
indebtedness, obligations and liabilities of Debtor to Lender, including,
without limitation, such indebtedness, obligations and liabilities under the
Loan Agreement and the other Loan Documents, upon making the filings referred to
in Section 4 hereof, subject only to Permitted Liens;

 

6.9                               To its knowledge, except for, and upon, the
filings with, as applicable, (1) the United States Patent and Trademark office
with respect to the Patents and Trademarks, (2) the Register of Copyrights with
respect to the Copyrights and (3) the UCC Division of the Secretary of State of
Delaware, necessary to perfect the security interests created hereunder, and
except as has been already made or obtained, no authorization, approval or other
action by, and no notice to or filing with, any United States governmental
authority or United States regulatory body is required either (a) for the grant
by Debtor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement by Debtor in the United
States or (b) for the perfection in the United States or the exercise by Lender
of its rights and remedies hereunder;

 

6.10                        All information heretofore, herein or hereafter
supplied to Lender by or on behalf of Debtor with respect to the IP Collateral
is accurate and complete in all material respects;

 

6.11                        Debtor shall not enter into any agreement that would
materially impair or conflict with Debtor’s obligations hereunder without
Lender’s prior written authorization, which authorization shall not be
unreasonably withheld.  Debtor shall not permit the inclusion in any material
contract to which it becomes a party of any provisions that could or might in
any way prevent the creation of a security interest in Debtor’s rights and
interests in any property included within the definition of the IP Collateral
acquired under such contracts; and

 

6.12                        Upon any executive officer of Debtor obtaining
actual knowledge thereof, Debtor will promptly notify Lender in writing of any
event that materially adversely affects the value of any IP Collateral, the
ability of Debtor to dispose of any IP Collateral or the rights and remedies of
Lender in relation thereto, including the levy of any legal process against any
of the IP Collateral.

 

6.13                        Within ten (10) days of the date hereof, Debtor
shall, with respect to all U.S. Patents (and Patent applications) listed on
Exhibit B cause to be filed and recorded recordation notices at the United
States Patent and Trademark Office of the assignments evidencing the ownership
of such Patents and patent applications in the sole name of the Debtor.

 

7.                                      Lender’s Rights.  Lender shall have the
right, but not the obligation, to take, at Debtor’s sole expense, any actions
that Debtor is required under this Security Agreement to take but which Debtor
fails to take, after fifteen (15) days’ notice to Debtor.  Debtor shall
reimburse and indemnify Lender for all reasonable costs and reasonable expenses
incurred in the reasonable exercise of its rights under this Section 7.

 

8.                                      Inspection Rights.  Debtor hereby grants
to Lender and its employees, representatives and agent’s the right to visit once
per calendar year (unless an Event of Default has occurred and is continuing),
during reasonable hours upon prior reasonable written notice to Debtor, any of
Debtor’s plants and facilities that manufacture, install or store products (or
that have done so during the prior six-month period) that are sold utilizing any
of the IP Collateral, and to inspect the products and quality control records
relating thereto upon reasonable written notice to Debtor and as often as may be
reasonably requested.

 

--------------------------------------------------------------------------------


 

9.                                      Further Assurances; Attorney In Fact.

 

9.1                               On a quarterly basis, Debtor agrees to deliver
to Lender a report, in form acceptable to Lender and certified by an officer of
Debtor, which lists all Copyrights, Patents and Trademarks that are material to
the operation of Debtor’s business on an on-going basis, and in which Lender
does not already have perfected security interests (the “Quarterly Report”);
provided, however, Debtor may provide a general description of the Copyrights by
type.

 

9.2                               On a continuing basis, Debtor will make,
execute, acknowledge and deliver, and file and record in the proper filing and
recording places in the United States, all such instruments, including
appropriate financing and continuation statements and collateral agreements and
filings with the United States Patent and Trademark Office and the Register of
Copyrights, and take all such action as may reasonably be necessary or
advisable, or as reasonably requested by Lender, to perfect Lender’s security
interest in all Copyrights, Patents and Trademarks, which Lender reasonably
identifies pursuant to Section above as material to the operation of Debtor’s
business on an on-going basis or the value of the IP Collateral, and otherwise
to carry out the intent and purposes of this Security Agreement, or for assuring
and confirming to Lender the grant or perfection of a security interests in all
IP Collateral.

 

9.3                               Debtor hereby irrevocably appoints Lender as
Debtor’s attorney-in-fact, with full authority in the place and stead of Debtor
and in the name of Debtor, from time to time in Lender’s discretion, to take any
of the following actions and to execute any of the following instruments
(i) modify, in its reasonable discretion, this Security Agreement without first
obtaining Debtor’s approval of or signature to such modification by amending
Exhibit A, Exhibit B or Exhibit C hereof, as appropriate, to include reference
to any material right, title or interest in any Copyrights, Patents or
Trademarks acquired by Debtor after the execution hereof or to delete any
reference to any right, title or interest in any Copyrights, Patents or
Trademarks in which Debtor no longer has or claims any right, title or interest,
(ii) file, in its reasonable discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the IP Collateral without
the signature of Debtor where permitted by law and (iii) after the occurrence
and during the continuance of an Event of Default, to transfer the IP Collateral
into the name of Lender or a third party to the extent permitted under the
California Uniform Commercial Code.

 

10.                               Events of Default.  The occurrence of any of
the following shall constitute an “Event of Default” under this Security
Agreement:

 

10.1                        An Event of Default occurs under the Loan Agreement
or any of the other Loan Documents;

 

10.2                        Debtor breaches any warranty or agreement in any
material respect made by Debtor in this Security Agreement and, as to any breach
that is capable of cure, Debtor fails to cure such breach within thirty (30)
days of the occurrence of such breach;

 

10.3                        Debtor shall fail to comply with the covenant set
forth in Section 6 hereof; and

 

10.4                        Bridge Lender seeks to make demand for payment of
any portion of the Eligible Bridge Debt, gives notice of a default with respect
to the Eligible Bridge Debt, or threatens or seeks to undertake any action to
enforce its rights with respect to the Bridge Security Interest.

 

11.                               Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right to exercise all
the remedies of a secured party under the California Uniform Commercial Code,
including, without limitation, the right to require Debtor to assemble the IP
Collateral and any tangible property in which Lender has security interests and
to make it available to Lender at a place designated by Lender.  Lender shall
have a nonexclusive, royalty free license to use the Copyrights, Patents and
Trademarks to the extent reasonably necessary to permit Lender to exercise its
rights and

 

--------------------------------------------------------------------------------


 

remedies upon the occurrence and during the continuance of an Event of Default. 
Debtor will pay any expenses (including reasonable attorneys’ fees) incurred by
Lender in connection with the exercise of any of Lender’s rights hereunder,
including, without limitation, any expense incurred in disposing of the IP
Collateral.  All of Lender’s rights and remedies with respect to the IP
Collateral shall be cumulative.

 

12.                               Indemnity.  Debtor agrees to defend, indemnify
and hold harmless Lender and its officers, employees, and agents against:
(a) all obligations, demands, claims, and liabilities claimed or asserted by any
other party in connection with the transactions contemplated by this Security
Agreement and (b) all losses or expenses in any way suffered, incurred, or paid
by any of them as a result of or in any way arising out of, following or
consequential to transactions between Lender and Debtor, whether under this
Security Agreement or otherwise (including, without limitation, reasonable
attorneys’ fees and reasonable expenses), except for claims and losses described
in clauses (a) and (b), arising from or out of the gross negligence or willful
misconduct of Lender.

 

13.                               Termination.  At such time as Debtor shall
completely satisfy all of the obligations secured hereunder or otherwise
pursuant to the terms of the Loan Documents, Lender shall execute and deliver to
Debtor all deeds, assignments and other instruments as may be necessary or
proper to terminate the security interests granted hereunder, subject to any
disposition thereof which may have been made by Lender pursuant hereto.

 

14.                               No Failure or Delay.  No failure or delay on
the part of Lender, in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof.

 

15.                               Attorneys’ Fees. Debtor shall pay Lender on
demand all reasonable attorneys and/or legal fees and all other costs and
expenses incurred by Lender in enforcing Lenders’s rights under this Security
Agreement, including without limitation all costs of preserving or disposing of
the IP Collateral.

 

16.                               Amendments.  Except as otherwise provided in
Section , this Security Agreement may be amended only by a written instrument
signed by Lender.

 

17.                               Counterparts.  This Security Agreement may be
executed in any number of counterparts, each of which when so delivered shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument.  Each such Security Agreement shall become effective upon the
execution of a counterpart hereof or thereof by each of the parties hereto and
telephonic notification that such executed counterparts has been received by
Debtor and Lender.

 

18.                               Governing Law; Jurisdiction; Jury Waiver. 
This Security Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of California, without regard to principles of
conflicts of law.  Debtor and Lender consent to the exclusive jurisdiction of
any state or federal court located in San Francisco County, California.  DEBTOR
AND LENDER EACH WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SECURITY AGREEMENT AND ANY
OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.

 

--------------------------------------------------------------------------------


 

19.                               Conflict.  In the event of a conflict between
any term and/or provision contained in this Security Agreement with any term
and/or provision contained in any of the Loan Documents, the term and/or
provision of the Loan Agreement shall govern.

 

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement on
the day and year first above written.

 

“Debtor”

 

“Lender”

 

 

 

ARYx THERAEUTICS, INC.

 

LIGHTHOUSE CAPITAL PARTNERS V, L.P.

 

 

By: Lighthouse Management Partners V, L.L.C.,

 

 

 

 

 

By:

/s/ Paul Goddard, Ph.D.

 

By:

 

 

 

 

its general partner

Name:

Paul Goddard, Ph.D.

 

 

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

By:

/s/ Thomas Conneely

 

 

 

 

 

 

Name:

Thomas Conneely

 

 

 

 

 

 

Title:

Vice President

 

SIGNATURE PAGE TO ARYx THERAPEUTICS, INC.

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

COPYRIGHTS

 

1.                                       REGISTERED: List titles below or
indicate “None”

 

None.

 

2.                                       UNREGISTERED: List titles below or
indicate “None”

 

None.

 

3.                                       APPLICATIONS IN PROCESS: List titles,
applicable dates, application numbers, etc. below or indicate “None”

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

PATENTS

 

Title

 

Materials and Methods for the Treatment of Depression

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-1009

 

E

 

AU

 

PCT

 

Granted

 

2001255654

 

24-Apr-2001

 

2001255654

 

6-Jan-2006

 

24-Apr-2021

04-1009

 

F

 

CA

 

PCT

 

Abandoned

 

2405025

 

24-Apr-2001

 

 

 

 

 

 

04-1009

 

G

 

EP

 

PCT

 

Abandoned

 

1928840.6

 

24-Apr-2001

 

 

 

 

 

 

04-1009

 

H

 

JP

 

PCT

 

Transfered

 

2001-577944

 

24-Apr-2001

 

 

 

 

 

 

04-1009

 

 

 

US

 

PRO

 

Expired

 

60/199343

 

24-Apr-2000

 

 

 

 

 

24-Apr-2001

04-1009

 

A

 

US

 

ORD

 

Granted

 

09/841749

 

24-Apr-2001

 

6469064

 

22-Oct-2002

 

24-Apr-2021

04-1009

 

B

 

US

 

CON

 

Granted

 

10/273702

 

18-Oct-2002

 

6809116

 

26-Oct-2004

 

24-Apr-2021

04-1009

 

C

 

US

 

CIP

 

Granted

 

10/931586

 

31-Aug-2004

 

7256191

 

14-Aug-2007

 

22-Dec-2023

04-1009

 

D

 

WO

 

ORD

 

Transfered

 

US01/13275

 

24-Apr-2001

 

 

 

 

 

 

04-1009

 

I

 

WO

 

ORD

 

Abandoned

 

US05/29868

 

23-Aug-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Novel compounds for treatment of cardiac arrhythmia, synthesis, and methods of use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-1010

 

D

 

AU

 

PCT

 

Granted

 

2002360582

 

10-Dec-2002

 

2002360582

 

24-Sep-2009

 

10-Dec-2022

04-1010

 

E

 

CA

 

PCT

 

Transfered

 

2469730

 

10-Dec-2002

 

 

 

 

 

 

04-1010

 

F

 

EP

 

PCT

 

Transfered

 

2795850.3

 

10-Dec-2002

 

 

 

 

 

 

04-1010

 

G

 

JP

 

PCT

 

Abandoned

 

2003-551127

 

10-Dec-2002

 

 

 

 

 

 

04-1010

 

 

 

US

 

PRO

 

Inactive

 

60/339898

 

10-Dec-2001

 

 

 

 

 

10-Dec-2002

04-1010

 

A

 

US

 

ORD

 

Granted

 

10/319073

 

10-Dec-2002

 

6710070

 

23-Mar-2004

 

10-Dec-2022

04-1010

 

B

 

US

 

CON

 

Granted

 

10/799546

 

11-Mar-2004

 

6869972

 

22-Mar-2005

 

 

04-1010

 

B1

 

US

 

CON

 

Granted

 

11/074152

 

7-Mar-2005

 

7037933

 

2-May-2006

 

11-Mar-2024

04-1010

 

C

 

WO

 

ORD

 

Entered Na

 

US02/39849

 

10-Dec-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Ultrashort Acting Hypnotic Barbiturates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-1011

 

E

 

AU

 

PCT

 

Abandoned

 

2001257230

 

24-Apr-2001

 

2001257230

 

5-Jan-2007

 

24-Apr-2021

04-1011

 

F

 

CA

 

PCT

 

Transfered

 

2404898

 

24-Apr-2001

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

04-1011

 

G

 

EP

 

PCT

 

Abandoned

 

1930722.2

 

24-Apr-2001

 

 

 

 

 

 

04-1011

 

H

 

JP

 

PCT

 

Pending

 

2001-578413

 

24-Apr-2001

 

 

 

 

 

 

04-1011

 

 

 

US

 

PRO

 

Inactive

 

60/199144

 

24-Apr-2000

 

 

 

 

 

24-Apr-2001

04-1011

 

A

 

US

 

ORD

 

Granted

 

09/841738

 

24-Apr-2001

 

6387914

 

14-May-2002

 

24-Apr-2021

04-1011

 

A-REI

 

US

 

REI

 

Unfiled

 

 

 

 

 

 

 

 

 

 

04-1011

 

B

 

US

 

DIV

 

Granted

 

10/145601

 

13-May-2002

 

6683086

 

27-Jan-2004

 

24-Apr-2021

04-1011

 

C

 

US

 

CON

 

Granted

 

10/763904

 

23-Jan-2004

 

7041673

 

9-May-2006

 

21-Jul-2022

04-1011

 

C-REI

 

US

 

REI

 

Granted

 

12/009446

 

20-Dec-2007

 

RE41289E

 

27-Apr-2010

 

23-Jan-2024

04-1011

 

D

 

WO

 

ORD

 

Entered Na

 

US01/13246

 

24-Apr-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Non-Oxidatively Metabolized Compounds and Compositions, Synthetic Pathways Therefore, and Uses Thereof

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-1015

 

C

 

AU

 

PCT

 

Transfered

 

2002331749

 

26-Aug-2002

 

 

 

 

 

 

04-1015

 

D

 

CA

 

PCT

 

Transfered

 

2457532

 

26-Aug-2002

 

 

 

 

 

 

04-1015

 

E

 

EP

 

PCT

 

Transfered

 

2768732.6

 

26-Aug-2002

 

 

 

 

 

 

04-1015

 

F

 

JP

 

PCT

 

Transfered

 

2003-522469

 

26-Aug-2002

 

 

 

 

 

 

04-1015

 

 

 

US

 

PRO

 

Transfered

 

60/314792

 

24-Aug-2001

 

 

 

 

 

24-Aug-2002

04-1015

 

A

 

US

 

ORD

 

Transfered

 

10/228670

 

26-Aug-2002

 

 

 

 

 

 

04-1015

 

A1

 

US

 

CON

 

Transfered

 

11/330881

 

12-Jan-2006

 

 

 

 

 

 

04-1015

 

B

 

WO

 

ORD

 

Transfered

 

US02/27298

 

26-Aug-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Benzofuranyl Derivatives Useful For The Treatment Of Cardiac Arrhythmia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-1026

 

B1

 

AU

 

PCT

 

Pending

 

2005232701

 

8-Apr-2005

 

 

 

 

 

 

04-1026

 

B2

 

BR

 

PCT

 

Published

 

PI0509740-1

 

8-Apr-2005

 

 

 

 

 

 

04-1026

 

B3

 

CA

 

PCT

 

Pending

 

2560336

 

8-Apr-2005

 

 

 

 

 

 

04-1026

 

B4

 

CN

 

PCT

 

Abandoned

 

200580012140.X

 

8-Oct-2006

 

 

 

 

 

 

04-1026

 

B5

 

EP

 

PCT

 

Published

 

5735166

 

8-Apr-2005

 

 

 

 

 

 

04-1026

 

B4-HK

 

HK

 

RCN

 

Abandoned

 

7111251.4

 

18-Oct-2007

 

 

 

 

 

 

04-1026

 

B7

 

IL

 

PCT

 

Pending

 

178127

 

14-Sep-2006

 

 

 

 

 

 

04-1026

 

B6

 

IN

 

PCT

 

Pending

 

2686/KOLNP/2007

 

15-Sep-2006

 

 

 

 

 

 

04-1026

 

B8

 

JP

 

PCT

 

Published

 

2007-507557

 

6-Oct-2006

 

 

 

 

 

 

04-1026

 

B14

 

KR

 

PCT

 

Published

 

2006-7022953

 

1-Nov-2006

 

 

 

 

 

 

04-1026

 

B9

 

MX

 

PCT

 

Granted

 

PA/a/2006/011647

 

6-Oct-2006

 

261929

 

5-Nov-2008

 

8-Apr-2025

04-1026

 

B10

 

NO

 

PCT

 

Pending

 

20065156

 

8-Apr-2005

 

 

 

 

 

 

04-1026

 

B11

 

PH

 

PCT

 

Pending

 

1-2006-501990

 

8-Apr-2005

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

04-1026

 

B12

 

RU

 

PCT

 

Granted

 

2006139649

 

8-Nov-2006

 

2373199

 

20-Nov-2009

 

8-Apr-2025

04-1026

 

 

 

US

 

PRO

 

Transfered

 

60/560917

 

9-Apr-2004

 

 

 

 

 

9-Apr-2005

04-1026

 

A

 

US

 

ORD

 

Granted

 

11/101995

 

8-Apr-2005

 

7105568

 

12-Sep-2006

 

8-Apr-2025

04-1026

 

C

 

US

 

CON

 

Granted

 

11/423559

 

12-Jun-2006

 

7351842

 

1-Apr-2008

 

8-Apr-2025

04-1026

 

C-DIV

 

US

 

DIV

 

Published

 

11/936620

 

7-Nov-2007

 

 

 

 

 

 

04-1026

 

B

 

WO

 

ORD

 

Entered Na

 

US05/12138

 

8-Apr-2005

 

 

 

 

 

 

04-1026

 

B13

 

ZA

 

PCT

 

Granted

 

2006/07666

 

8-Apr-2005

 

2006/07666

 

26-Mar-2008

 

8-Apr-2025

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Analgesic Delivery Systems and Methods of Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-1027

 

C

 

AU

 

PCT

 

Transfered

 

2002361709

 

17-Dec-2002

 

 

 

 

 

 

04-1027

 

D

 

CA

 

PCT

 

Transfered

 

2469200

 

17-Dec-2002

 

 

 

 

 

 

04-1027

 

E

 

EP

 

PCT

 

Transfered

 

2797347.8

 

17-Dec-2002

 

 

 

 

 

 

04-1027

 

F

 

JP

 

PCT

 

Transfered

 

2003-552296

 

17-Dec-2002

 

 

 

 

 

 

04-1027

 

 

 

US

 

PRO

 

Transfered

 

60/341743

 

17-Dec-2001

 

 

 

 

 

17-Dec-2002

04-1027

 

A

 

US

 

RCE

 

Transfered

 

10/321410

 

17-Dec-2002

 

 

 

 

 

 

04-1027

 

B

 

WO

 

ORD

 

Transfered

 

US02/40183

 

17-Dec-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Materials and Methods for the Treatment of Hypertension and Angina

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-1028

 

D

 

AU

 

PCT

 

Transfered

 

2002337842

 

10-Oct-2002

 

 

 

 

 

 

04-1028

 

E

 

CA

 

PCT

 

Transfered

 

2462913

 

10-Oct-2002

 

 

 

 

 

 

04-1028

 

F

 

EP

 

PCT

 

Transfered

 

2773743.6

 

10-Oct-2002

 

 

 

 

 

 

04-1028

 

G

 

JP

 

PCT

 

Transfered

 

2003-534399

 

10-Oct-2002

 

 

 

 

 

 

04-1028

 

 

 

US

 

PRO

 

Transfered

 

60/328588

 

10-Oct-2001

 

 

 

 

 

10-Oct-2002

04-1028

 

A

 

US

 

ORD

 

Granted

 

10/269139

 

10-Oct-2002

 

6608097

 

19-Aug-2003

 

10-Oct-2022

04-1028

 

B

 

US

 

CON

 

Granted

 

10/643699

 

18-Aug-2003

 

7265142

 

4-Sep-2007

 

10-Oct-2022

04-1028

 

C

 

WO

 

ORD

 

Transfered

 

US02/32562

 

10-Oct-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Materials and Methods for Treating Hypercholesterolemia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-1029

 

B3

 

AU

 

PCT

 

Abandoned

 

2003259188

 

18-Jan-2005

 

 

 

19-Jun-2008

 

21-Jul-2023

 

--------------------------------------------------------------------------------


 

04-1029

 

B3-DIV

 

AU

 

DIV

 

Abandoned

 

2008202241

 

21-May-2008

 

 

 

 

 

 

04-1029

 

B2

 

CA

 

PCT

 

Abandoned

 

2492906

 

21-Jul-2003

 

 

 

 

 

 

04-1029

 

B1

 

EP

 

PCT

 

Abandoned

 

3765847.3

 

21-Jul-2003

 

 

 

 

 

 

04-1029

 

B4

 

JP

 

PCT

 

Transfered

 

2004523222

 

18-Jan-2005

 

 

 

 

 

 

04-1029

 

 

 

US

 

PRO

 

Transfered

 

60/397076

 

19-Jul-2002

 

 

 

 

 

19-Jul-2003

04-1029

 

A

 

US

 

ORD

 

Transfered

 

10/624659

 

21-Jul-2003

 

6951877

 

4-Oct-2005

 

21-Jul-2023

04-1029

 

A1

 

US

 

DIV

 

Abandoned

 

11/220364

 

6-Sep-2005

 

7384973

 

10-Jun-2008

 

21-Jul-2023

04-1029

 

A1-DIV

 

US

 

DIV

 

Abandoned

 

12/027552

 

7-Feb-2008

 

 

 

 

 

 

04-1029

 

B

 

WO

 

ORD

 

Transfered

 

US03/022756

 

21-Jul-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Novel anticholinergic compounds for the treatment of incontinence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-1030

 

D

 

AU

 

PCT

 

Transfered

 

2002307118

 

3-Apr-2002

 

 

 

 

 

 

04-1030

 

E

 

CA

 

PCT

 

Transfered

 

2443346

 

3-Apr-2002

 

 

 

 

 

 

04-1030

 

F

 

EP

 

PCT

 

Transfered

 

2774092.7

 

3-Apr-2002

 

 

 

 

 

 

04-1030

 

G

 

JP

 

PCT

 

Transfered

 

2003-500035

 

3-Apr-2002

 

 

 

 

 

 

04-1030

 

 

 

US

 

PRO

 

Transfered

 

60/281134

 

3-Apr-2001

 

 

 

 

 

3-Apr-2002

04-1030

 

A

 

US

 

PRO

 

Transfered

 

60/350516

 

18-Jan-2002

 

 

 

 

 

18-Jan-2003

04-1030

 

B

 

US

 

ORD

 

Transfered

 

10/116202

 

3-Apr-2002

 

 

 

 

 

 

04-1030

 

C

 

WO

 

ORD

 

Transfered

 

US02/10614

 

3-Apr-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

5-HT3 Receptor Antagonists and Methods of Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-1031

 

D

 

AU

 

PCT

 

Granted

 

2003210610

 

21-Jan-2003

 

2003210610

 

13-Mar-2008

 

21-Jan-2023

04-1031

 

E

 

CA

 

PCT

 

Abandoned

 

2473392

 

21-Jan-2003

 

 

 

 

 

 

04-1031

 

F1

 

DE

 

EPP

 

Granted

 

3732034.8

 

21-Jan-2003

 

1465629

 

14-Mar-2007

 

21-Jan-2023

04-1031

 

F

 

EP

 

PCT

 

Granted

 

3732034.8

 

21-Jan-2003

 

1465629

 

14-Mar-2007

 

21-Jan-2023

04-1031

 

F2

 

ES

 

EPP

 

Granted

 

3732034.8

 

21-Jan-2003

 

1465629

 

14-Mar-2007

 

21-Jan-2023

04-1031

 

F3

 

FR

 

EPP

 

Granted

 

3732034.8

 

21-Jan-2003

 

1465629

 

14-Mar-2007

 

21-Jan-2023

04-1031

 

F4

 

GB

 

EPP

 

Granted

 

3732034.8

 

21-Jan-2003

 

1465629

 

14-Mar-2007

 

21-Jan-2023

04-1031

 

F5

 

IT

 

EPP

 

Granted

 

3732034.8

 

21-Jan-2003

 

1465629

 

14-Mar-2007

 

21-Jan-2023

04-1031

 

G

 

JP

 

PCT

 

Abandoned

 

2003-561601

 

21-Jan-2003

 

 

 

 

 

 

04-1031

 

 

 

US

 

PRO

 

Transfered

 

60/350504

 

18-Jan-2002

 

 

 

 

 

18-Jan-2003

04-1031

 

A

 

US

 

ORD

 

Granted

 

10/348669

 

21-Jan-2003

 

6770655

 

3-Aug-2004

 

21-Jan-2023

04-1031

 

B

 

US

 

CON

 

Abandoned

 

10/857108

 

28-May-2004

 

7125886

 

24-Oct-2006

 

25-Jun-2023

 

--------------------------------------------------------------------------------


 

04-1031

 

B-REI

 

US

 

REI

 

Unfiled

 

 

 

 

 

 

 

 

 

 

04-1031

 

B1

 

US

 

CON

 

Granted

 

11/551562

 

20-Oct-2006

 

7501436

 

10-Mar-2009

 

21-Jan-2023

04-1031

 

C

 

WO

 

ORD

 

Entered Na

 

US03/01876

 

21-Jan-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Compound for Treatment of Cardiac Arrhythmia, Synthesis and Method of Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-1032

 

F

 

AU

 

PCT

 

Granted

 

71102/94

 

16-Jun-1994

 

697687

 

28-Jan-1999

 

16-Jun-2014

04-1032

 

K

 

AU

 

PCT

 

Granted

 

2002211479

 

4-Oct-2001

 

2002211479

 

13-Dec-2007

 

4-Oct-2021

04-1032

 

G

 

CA

 

PCT

 

Granted

 

2164633

 

16-Jun-1994

 

2164633

 

28-Nov-2006

 

16-Jun-2014

04-1032

 

G1

 

CA

 

DIV

 

Transfered

 

2566543

 

16-Jun-1994

 

 

 

 

 

 

04-1032

 

L

 

CA

 

PCT

 

Abandoned

 

2425245

 

4-Oct-2001

 

 

 

 

 

 

04-1032

 

H2

 

DE

 

EPP

 

Granted

 

94920234.5

 

16-Jun-1994

 

69407785.2

 

7-Jan-1998

 

16-Jun-2014

04-1032

 

H

 

EP

 

PCT

 

Granted

 

94920234.5

 

16-Jun-1994

 

703910

 

7-Jan-1998

 

16-Jun-2014

04-1032

 

M

 

EP

 

PCT

 

Abandoned

 

1979531.9

 

4-Oct-2001

 

 

 

 

 

 

04-1032

 

H1

 

FR

 

EPP

 

Granted

 

94920234.5

 

16-Jun-1994

 

703910

 

7-Jan-1998

 

16-Jun-2014

04-1032

 

H3

 

GB

 

EPP

 

Granted

 

94920234.5

 

16-Jun-1994

 

703910

 

7-Jan-1998

 

16-Jun-2014

04-1032

 

N

 

IN

 

PCT

 

Granted

 

480CHENP/2003

 

4-Apr-2003

 

209636

 

5-Sep-2007

 

4-Oct-2021

04-1032

 

H4

 

IT

 

EPP

 

Granted

 

94920234.5

 

16-Jun-1994

 

703910

 

7-Jan-1998

 

16-Jun-2014

04-1032

 

I

 

JP

 

PCT

 

Granted

 

7-502201

 

16-Jun-1994

 

3435411

 

6-Jun-2003

 

16-Jun-2014

04-1032

 

O

 

JP

 

PCT

 

Transfered

 

2002-541092

 

4-Oct-2001

 

 

 

 

 

 

04-1032

 

H5

 

NL

 

EPP

 

Granted

 

94920234.5

 

16-Jun-1994

 

703910

 

7-Jan-1998

 

16-Jun-2014

04-1032

 

 

 

US

 

ORD

 

Granted

 

08/078371

 

16-Jun-1993

 

5364880

 

15-Nov-1994

 

16-Jun-2013

04-1032

 

A

 

US

 

CIP

 

Granted

 

08/260869

 

16-Jun-1994

 

5440054

 

8-Aug-1995

 

16-Jun-2013

04-1032

 

B

 

US

 

DIV

 

Granted

 

08/468602

 

6-Jun-1995

 

5849788

 

15-Dec-1998

 

15-Dec-2015

04-1032

 

C

 

US

 

DIV

 

Granted

 

09/211246

 

14-Dec-1998

 

6130240

 

10-Oct-2000

 

16-Jun-2013

04-1032

 

D

 

US

 

CIP

 

Granted

 

09/680880

 

6-Oct-2000

 

6316487

 

13-Nov-2001

 

16-Jun-2013

04-1032

 

E

 

WO

 

ORD

 

Transfered

 

US94/06812

 

16-Jun-1994

 

 

 

 

 

 

04-1032

 

J

 

WO

 

ORD

 

Transfered

 

US01/31305

 

4-Oct-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Materials and Methods for the Treatment of Diabetes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-1036

 

G1

 

AU

 

PCT

 

Transfered

 

2001259130

 

24-Apr-2001

 

 

 

 

 

 

04-1036

 

H1

 

AU

 

PCT

 

Abandoned

 

2002327683

 

20-Sep-2002

 

 

 

 

 

 

04-1036

 

G2

 

CA

 

PCT

 

Transfered

 

2402123

 

24-Apr-2000

 

 

 

 

 

 

04-1036

 

H2

 

CA

 

PCT

 

Abandoned

 

2460150

 

20-Sep-2002

 

 

 

 

 

 

04-1036

 

G3

 

EP

 

PCT

 

Abandoned

 

1932617.2

 

24-Apr-2001

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

04-1036

 

H3

 

EP

 

PCT

 

Transfered

 

2763686.9

 

20-Sep-2002

 

 

 

 

 

 

04-1036

 

H4

 

IN

 

PCT

 

Transfered

 

00845DELNP04

 

20-Sep-2002

 

 

 

 

 

 

04-1036

 

G4

 

JP

 

PCT

 

Transfered

 

2001-578420

 

24-Apr-2001

 

 

 

 

 

 

04-1036

 

H5

 

JP

 

PCT

 

Abandoned

 

2003-528791

 

20-Sep-2002

 

 

 

 

 

 

04-1036

 

H6

 

KR

 

PCT

 

Abandoned

 

2004-7004172

 

20-Sep-2002

 

 

 

 

 

 

04-1036

 

H7

 

NZ

 

PCT

 

Transfered

 

532261

 

20-Sep-2002

 

532261

 

8-Jun-2006

 

20-Sep-2022

04-1036

 

 

 

US

 

PRO

 

Transfered

 

60/199146

 

24-Apr-2000

 

 

 

 

 

24-Apr-2001

04-1036

 

A

 

US

 

PRO

 

Transfered

 

60/281982

 

6-Apr-2001

 

 

 

 

 

6-Apr-2002

04-1036

 

B

 

US

 

PRO

 

Transfered

 

60/297838

 

13-Jun-2001

 

 

 

 

 

13-Jun-2002

04-1036

 

C

 

US

 

ORD

 

Granted

 

09/841351

 

24-Apr-2001

 

6680387

 

20-Jan-2004

 

24-Apr-2021

04-1036

 

D

 

US

 

CIP

 

Granted

 

09/961542

 

21-Sep-2001

 

6768008

 

27-Jul-2004

 

24-Apr-2021

04-1036

 

E

 

US

 

CIP

 

Granted

 

10/251522

 

20-Sep-2002

 

6958355

 

25-Oct-2005

 

25-Sep-2021

04-1036

 

E1

 

US

 

DIV

 

Abandoned

 

11/167925

 

27-Jun-2005

 

 

 

 

 

 

04-1036

 

F

 

US

 

DIV

 

Granted

 

10/759617

 

16-Jan-2004

 

7022722

 

4-Apr-2006

 

20-Nov-2021

04-1036

 

G

 

WO

 

ORD

 

Transfered

 

US01/13131

 

24-Apr-2001

 

 

 

 

 

 

04-1036

 

H

 

WO

 

ORD

 

Transfered

 

US02/30017

 

20-Sep-2002

 

 

 

 

 

 

04-1036

 

H8

 

ZA

 

PCT

 

Abandoned

 

2004/1945

 

20-Sep-2002

 

2004/1945

 

27-Jul-2005

 

20-Sep-2022

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Isoxazolidine Compounds Useful in the Treatment of Diabetes, Hyperlipidemia, and Atherosclerosis in Mammals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-1038

 

 

 

US

 

PRO

 

Transfered

 

60/234423

 

21-Sep-2000

 

 

 

 

 

21-Sep-2001

04-1038

 

A

 

US

 

ORD

 

Granted

 

09/961538

 

21-Sep-2001

 

6784199

 

31-Aug-2004

 

29-Oct-2021

04-1038

 

C

 

US

 

DIV

 

Transfered

 

10/869516

 

15-Jun-2004

 

 

 

 

 

 

04-1038

 

B

 

WO

 

ORD

 

Transfered

 

US01/29853

 

21-Sep-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Materials and Methods for the Treatment of Gastroesophageal Reflux Disease

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-882

 

D

 

AU

 

PCT

 

Granted

 

20012575326

 

7-Jun-2001

 

2001275326

 

19-May-2006

 

7-Jun-2021

04-882

 

D1

 

AU

 

DIV

 

Granted

 

2006201053

 

19-May-2006

 

2006201053

 

19-May-2006

 

7-Jun-2021

04-882

 

E

 

CA

 

PCT

 

Granted

 

2410939

 

7-Jun-2001

 

2410939

 

16-Feb-2010

 

7-Jun-2021

04-882

 

F

 

EP

 

PCT

 

Abandoned

 

1942028

 

7-Jun-2001

 

 

 

 

 

 

04-882

 

G

 

JP

 

PCT

 

Published

 

2002-501422

 

7-Jun-2001

 

 

 

 

 

 

04-882

 

 

 

US

 

PRO

 

Transfered

 

60/209926

 

7-Jun-2000

 

 

 

 

 

7-Jun-2001

04-882

 

A

 

US

 

ORD

 

Granted

 

09/876698

 

7-Jun-2001

 

6552046

 

22-Apr-2003

 

7-Jun-2021

 

--------------------------------------------------------------------------------


 

04-882

 

A-REI

 

US

 

REI

 

Pending

 

11/962592

 

21-Dec-2007

 

 

 

 

 

 

04-882

 

B

 

US

 

CON

 

Transfered

 

10/418842

 

18-Apr-2003

 

 

 

 

 

 

04-882

 

C

 

WO

 

ORD

 

Transfered

 

US01/18365

 

7-Jun-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Materials and Methods for Treating Coagulation Disorders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-883

 

B5-AT

 

AT

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B1

 

AU

 

PCT

 

Pending

 

2005233614

 

8-Apr-2005

 

 

 

 

 

 

04-883

 

B5-BE

 

BE

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B2

 

BR

 

PCT

 

Published

 

PI0508392-3

 

8-Apr-2005

 

 

 

 

 

 

04-883

 

B3

 

CA

 

PCT

 

Pending

 

2559568

 

8-Apr-2005

 

 

 

 

 

 

04-883

 

B5-CH

 

CH

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B4

 

CN

 

PCT

 

Pending

 

2.0058E+11

 

8-Oct-2006

 

 

 

 

 

 

04-883

 

B5-CY

 

CY

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B5-DE

 

DE

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B5-DK

 

DK

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

DK/EP1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B5

 

EP

 

PCT

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B5-DIV

 

EP

 

DIV

 

Pending

 

9175606.4

 

8-Apr-2005

 

 

 

 

 

 

04-883

 

B5-ES

 

ES

 

EPC

 

Granted

 

2340690

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B5-FI

 

FI

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B5-FR

 

FR

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B5-GB

 

GB

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B5-GR

 

GR

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B5-DIVHK

 

HK

 

REP

 

Pending

 

10103549.8

 

12-Apr-2010

 

 

 

 

 

 

04-883

 

B6

 

HK

 

RCN

 

Pending

 

7110493.4

 

27-Sep-2007

 

 

 

 

 

 

04-883

 

B5-IE

 

IE

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B8

 

IL

 

PCT

 

Pending

 

178122

 

14-Sep-2006

 

 

 

 

 

 

04-883

 

B8-DIV

 

IL

 

DIV

 

Unfiled

 

 

 

 

 

 

 

 

 

 

04-883

 

B7

 

IN

 

PCT

 

Pending

 

2793/KOLNP/2006

 

25-Sep-2006

 

 

 

 

 

 

04-883

 

B5-IT

 

IT

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B9

 

JP

 

PCT

 

Published

 

2007-507551

 

6-Oct-2006

 

 

 

 

 

 

04-883

 

B15

 

KR

 

PCT

 

Published

 

2006-7022954

 

1-Nov-2006

 

 

 

 

 

 

04-883

 

B5-LU

 

LU

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B5-MC

 

MC

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B10

 

MX

 

PCT

 

Granted

 

PA/a/2006/011637

 

6-Oct-2006

 

274321

 

3-Mar-2010

 

8-Apr-2025

04-883

 

B5-NL

 

NL

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B11

 

NO

 

PCT

 

Pending

 

20065079

 

3-Nov-2006

 

 

 

 

 

 

04-883

 

B12

 

PH

 

PCT

 

Pending

 

1-2006-501866

 

8-Apr-2005

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

04-883

 

B5-PT

 

PT

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

B13

 

RU

 

PCT

 

Granted

 

2006139140

 

7-Nov-2006

 

2335501

 

10-Oct-2008

 

8-Apr-2025

04-883

 

B13-DIV

 

RU

 

DIV

 

Pending

 

2008120295

 

21-May-2008

 

 

 

 

 

 

04-883

 

B5-SE

 

SE

 

EPC

 

Granted

 

5733799

 

8-Apr-2005

 

1735296

 

9-Dec-2009

 

8-Apr-2025

04-883

 

 

 

US

 

PRO

 

Transfered

 

60/561121

 

8-Apr-2004

 

 

 

 

 

8-Apr-2005

04-883

 

A

 

US

 

ORD

 

Granted

 

11/101714

 

8-Apr-2005

 

7253208

 

7-Aug-2007

 

8-Apr-2025

04-883

 

C

 

US

 

CON

 

Granted

 

11/467813

 

28-Aug-2006

 

7285671

 

23-Oct-2007

 

8-Apr-2025

04-883

 

D

 

US

 

CON

 

Granted

 

11/778482

 

16-Jul-2007

 

7666902

 

23-Feb-2010

 

28-Aug-2026

04-883

 

D-CON

 

US

 

CON

 

Published

 

12/268109

 

10-Nov-2008

 

 

 

 

 

 

04-883

 

B

 

WO

 

ORD

 

Entered Na

 

US05/12091

 

8-Apr-2005

 

 

 

 

 

 

04-883

 

B14

 

ZA

 

PCT

 

Granted

 

2006/07667

 

8-Apr-2005

 

2006/07667

 

28-Nov-2007

 

8-Apr-2025

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Materials and Methods for Treating Coagulation Disorders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-884

 

G-AT

 

AT

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

E

 

AU

 

PCT

 

Granted

 

2002256361

 

24-Apr-2002

 

2002256361

 

15-May-2008

 

24-Apr-2022

04-884

 

G-BE

 

BE

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

F

 

CA

 

PCT

 

Pending

 

2445160

 

24-Apr-2002

 

 

 

 

 

 

04-884

 

G-CH

 

CH

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-CY

 

CY

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-DE

 

DE

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-DK

 

DK

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G

 

EP

 

PCT

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-ES

 

ES

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-FI

 

FI

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-FR

 

FR

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-GB

 

GB

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-GR

 

GR

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-IE

 

IE

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-IT

 

IT

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

H

 

JP

 

PCT

 

Pending

 

2002-583409

 

24-Apr-2002

 

 

 

 

 

 

04-884

 

H-DIV

 

JP

 

DIV

 

Pending

 

2010-16130

 

27-Jan-2010

 

 

 

 

 

 

04-884

 

G-LU

 

LU

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-MC

 

MC

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-NL

 

NL

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-PT

 

PT

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-SE

 

SE

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

04-884

 

G-TR

 

TR

 

EPP

 

Granted

 

2725817.7

 

24-Apr-2002

 

1383756

 

5-Mar-2008

 

24-Apr-2022

 

--------------------------------------------------------------------------------


 

04-884

 

 

 

US

 

PRO

 

Transfered

 

60/199143

 

24-Apr-2000

 

 

 

 

 

24-Apr-2001

04-884

 

A

 

US

 

PRO

 

Transfered

 

60/286079

 

24-Apr-2001

 

 

 

 

 

24-Apr-2002

04-884

 

B

 

US

 

ORD

 

Granted

 

10/132750

 

24-Apr-2002

 

6864279

 

8-Mar-2005

 

24-Apr-2022

04-884

 

B-REI

 

US

 

REI

 

Unfiled

 

 

 

 

 

 

 

 

 

 

04-884

 

D

 

US

 

CIP

 

Granted

 

10/822129

 

8-Apr-2004

 

7145020

 

5-Dec-2006

 

24-Apr-2022

04-884

 

D1

 

US

 

CON

 

Abandoned

 

11/551302

 

20-Oct-2006

 

 

 

 

 

 

04-884

 

D1-DIV

 

US

 

DIV

 

Abandoned

 

12/125623

 

22-May-2008

 

 

 

 

 

 

04-884

 

C

 

WO

 

ORD

 

Transfered

 

US02/13163

 

24-Apr-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Ultrashort-Acting Opioids for Transdermal Application

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-970

 

C

 

AU

 

PCT

 

Abandoned

 

2002258714

 

3-Apr-2002

 

2002258714

 

26-Jul-2007

 

3-Apr-2022

04-970

 

D

 

CA

 

PCT

 

Transfered

 

2443350

 

3-Apr-2002

 

 

 

 

 

 

04-970

 

E

 

EP

 

PCT

 

Abandoned

 

2728672.3

 

3-Apr-2002

 

 

 

 

 

 

04-970

 

F

 

JP

 

PCT

 

Abandoned

 

2002-592864

 

3-Apr-2002

 

 

 

 

 

 

04-970

 

 

 

US

 

PRO

 

Transfered

 

60/281080

 

3-Apr-2001

 

 

 

 

 

3-Apr-2002

04-970

 

A

 

US

 

ORD

 

Granted

 

10/116320

 

3-Apr-2002

 

6686377

 

3-Feb-2004

 

3-Apr-2022

04-970

 

G

 

US

 

CON

 

Granted

 

10/771483

 

2-Feb-2004

 

7001915

 

21-Feb-2006

 

3-Apr-2022

04-970

 

H

 

US

 

CON

 

Granted

 

11/257323

 

24-Oct-2005

 

7381735

 

3-Jun-2008

 

23-Sep-2024

04-970

 

B

 

WO

 

ORD

 

Transfered

 

US02/10620

 

3-Apr-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Novel Xanthines Having Adenosine A1-Receptor Antagonist Properties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-971

 

 

 

US

 

PRO

 

Transfered

 

60/397099

 

19-Jul-2002

 

 

 

 

 

19-Jul-2003

04-971

 

A

 

US

 

ORD

 

Transfered

 

10/624713

 

21-Jul-2003

 

 

 

 

 

 

04-971

 

B

 

WO

 

ORD

 

Transfered

 

US03/22785

 

21-Jul-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Synthetic Methods and Intermediates for Steroisomeric Compounds useful for the Treatment of Gastrointestinal and Central Nervous System Disorders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-972

 

C5-AT

 

AT

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C1

 

AU

 

PCT

 

Pending

 

2005205531

 

7-Jan-2005

 

 

 

 

 

 

04-972

 

C1-DIV1

 

AU

 

DIV

 

Pending

 

2008243243

 

13-Nov-2008

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

04-972

 

J-AU

 

AU

 

PCT

 

Pending

 

2006284601

 

31-Aug-2006

 

 

 

 

 

 

04-972

 

C5-BE

 

BE

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C2

 

BR

 

PCT

 

Published

 

PI0506736-7

 

7-Jan-2005

 

 

 

 

 

 

04-972

 

J-BR

 

BR

 

PCT

 

Pending

 

PI0615691-6

 

31-Aug-2006

 

 

 

 

 

 

04-972

 

C3

 

CA

 

PCT

 

Pending

 

2551686

 

7-Jan-2005

 

 

 

 

 

 

04-972

 

H-CA

 

CA

 

PCT

 

Pending

 

2612893

 

5-Jul-2006

 

 

 

 

 

 

04-972

 

J-CA

 

CA

 

PCT

 

Pending

 

2620379

 

31-Aug-2006

 

 

 

 

 

 

04-972

 

C5-CH

 

CH

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C4

 

CN

 

PCT

 

Published

 

2.0058E+11

 

7-Jan-2005

 

 

 

 

 

 

04-972

 

C4-DIV

 

CN

 

PCT

 

Pending

 

2.0101E+11

 

8-Apr-2010

 

 

 

 

 

 

04-972

 

H-CN

 

CN

 

PCT

 

Published

 

2.0068E+11

 

5-Jul-2006

 

 

 

 

 

 

04-972

 

J-CN

 

CN

 

PCT

 

Published

 

2.0068E+11

 

31-Aug-2006

 

 

 

 

 

 

04-972

 

C5-CY

 

CY

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C5-DE

 

DE

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C5-DK

 

DK

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C5

 

EP

 

PCT

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C5-DIV

 

EP

 

DIV

 

Published

 

10153093.9

 

7-Jan-2005

 

 

 

 

 

 

04-972

 

H-EP

 

EP

 

PCT

 

Inactive

 

6774511.7

 

5-Jul-2006

 

 

 

 

 

 

04-972

 

J-EP

 

EP

 

PCT

 

Published

 

6802848.9

 

31-Aug-2006

 

 

 

 

 

 

04-972

 

C5-ES

 

ES

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C5-FI

 

FI

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C5-FR

 

FR

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C5-GB

 

GB

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C5-GR

 

GR

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

J-CN-HK

 

HK

 

RCN

 

Published

 

9101838.5

 

26-Feb-2009

 

 

 

 

 

 

04-972

 

C5-IE

 

IE

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C11

 

IL

 

PCT

 

Pending

 

176569

 

26-Jun-2006

 

 

 

 

 

 

04-972

 

J-IL

 

IL

 

PCT

 

Pending

 

189202

 

3-Feb-2008

 

 

 

 

 

 

04-972

 

C7

 

IN

 

PCT

 

Pending

 

1767/KOLNP/2006

 

7-Jan-2005

 

 

 

 

 

 

04-972

 

J-IN

 

IN

 

PCT

 

Pending

 

928/KOLNP/2008

 

3-Mar-2008

 

 

 

 

 

 

04-972

 

C5-IT

 

IT

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C6

 

JP

 

PCT

 

Published

 

2006-549435

 

6-Jul-2006

 

 

 

 

 

 

04-972

 

H-JP

 

JP

 

PCT

 

Abandoned

 

2008-520356

 

4-Jan-2008

 

 

 

 

 

 

04-972

 

J-JP

 

JP

 

PCT

 

Published

 

2008-529331

 

31-Aug-2006

 

 

 

 

 

 

04-972

 

C10

 

KR

 

PCT

 

Published

 

2006-7015208

 

27-Jul-2006

 

 

 

 

 

 

04-972

 

J-KR

 

KR

 

PCT

 

Published

 

2008-7007843

 

31-Mar-2008

 

 

 

 

 

 

04-972

 

C5-LU

 

LU

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C5-MC

 

MC

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C8

 

MX

 

PCT

 

Granted

 

PA/a/2006/007853

 

7-Jul-2006

 

261425

 

16-Oct-2008

 

7-Jan-2025

04-972

 

C8-DIV

 

MX

 

PCT

 

Pending

 

MX/a/2008/013107

 

10-Oct-2008

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

04-972

 

H-MX

 

MX

 

PCT

 

Pending

 

MX/a/2007/016373

 

18-Dec-2007

 

 

 

 

 

 

04-972

 

J-MX

 

MX

 

PCT

 

Granted

 

Mx/a/2008/002666

 

31-Aug-2006

 

273587

 

25-Jan-2010

 

31-Aug-2026

04-972

 

J-MX-DIV

 

MX

 

DIV

 

Pending

 

MX/a/2010/000896

 

22-Jan-2010

 

 

 

 

 

 

04-972

 

C5-NL

 

NL

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C14

 

NO

 

PCT

 

Pending

 

20063568

 

7-Jan-2005

 

 

 

 

 

 

04-972

 

J-NO

 

NO

 

PCT

 

Pending

 

20081562

 

31-Aug-2006

 

 

 

 

 

 

04-972

 

C12

 

PH

 

PCT

 

Pending

 

1-2006-501306

 

5-Jul-2006

 

 

 

 

 

 

04-972

 

C12-DIV

 

PH

 

DIV

 

Pending

 

1-2010-500400

 

19-Feb-2010

 

 

 

 

 

 

04-972

 

J-PH

 

PH

 

PCT

 

Pending

 

1-2008-500353

 

31-Aug-2006

 

 

 

 

 

 

04-972

 

C5-PT

 

PT

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

C9

 

RU

 

PCT

 

Granted

 

2006128589

 

4-Aug-2006

 

2374244

 

27-Nov-2009

 

7-Jan-2025

04-972

 

J-RU

 

RU

 

PCT

 

Pending

 

2008112215

 

31-Aug-2006

 

 

 

 

 

 

04-972

 

C5-SE

 

SE

 

EPC

 

Granted

 

5705267.2

 

7-Jan-2005

 

1704146

 

14-Apr-2010

 

7-Jan-2025

04-972

 

J-SG

 

SG

 

PCT

 

Pending

 

200801146-2

 

31-Aug-2006

 

 

 

 

 

 

04-972

 

 

 

US

 

PRO

 

Transfered

 

60/534892

 

7-Jan-2004

 

 

 

 

 

7-Jan-2005

04-972

 

A

 

US

 

PRO

 

Transfered

 

60/560938

 

9-Apr-2004

 

 

 

 

 

7-Jan-2005

04-972

 

B

 

US

 

ORD

 

Granted

 

11/031623

 

7-Jan-2005

 

7176218

 

13-Feb-2007

 

21-Aug-2025

04-972

 

D

 

US

 

DIV

 

Granted

 

11/087167

 

23-Mar-2005

 

7282509

 

16-Oct-2007

 

27-May-2025

04-972

 

E

 

US

 

PRO

 

Inactive

 

60/696662

 

5-Jul-2005

 

 

 

 

 

5-Jul-2006

04-972

 

F

 

US

 

PRO

 

Inactive

 

60/713149

 

31-Aug-2005

 

 

 

 

 

31-Aug-2006

04-972

 

F1

 

US

 

PRO

 

Inactive

 

60/747762

 

19-May-2006

 

 

 

 

 

19-May-2007

04-972

 

G

 

US

 

PRO

 

Transfered

 

60/805678

 

23-Jun-2006

 

 

 

 

 

23-Jun-2007

04-972

 

H-US

 

US

 

PCT

 

Pending

 

12/160655

 

11-Jul-2008

 

 

 

 

 

 

04-972

 

I

 

US

 

ORD

 

Granted

 

11/469264

 

31-Aug-2006

 

7326787

 

5-Feb-2008

 

31-Aug-2026

04-972

 

I-DIV

 

US

 

DIV

 

Transfered

 

11/950914

 

5-Dec-2007

 

 

 

 

 

 

04-972

 

I-DIV2

 

US

 

DIV

 

Granted

 

12/109500

 

25-Apr-2008

 

7629466

 

8-Dec-2009

 

5-Dec-2027

04-972

 

K

 

US

 

ORD

 

Abandoned

 

11/765554

 

20-Jun-2007

 

 

 

 

 

 

04-972

 

M

 

US

 

CON

 

Published

 

11/778315

 

16-Jul-2007

 

 

 

 

 

 

04-972

 

N-PR

 

US

 

PRO

 

Inactive

 

61/118079

 

26-Nov-2008

 

 

 

 

 

26-Nov-2009

04-972

 

C

 

WO

 

ORD

 

Entered Na

 

US05/00510

 

7-Jan-2005

 

 

 

 

 

 

04-972

 

H

 

WO

 

ORD

 

Entered Na

 

US06/26166

 

5-Jul-2006

 

 

 

 

 

 

04-972

 

J

 

WO

 

ORD

 

Entered Na

 

US06/34322

 

31-Aug-2006

 

 

 

 

 

 

04-972

 

L

 

WO

 

ORD

 

Abandoned

 

PCT/US07/71685

 

20-Jun-2007

 

 

 

 

 

 

04-972

 

N-WO

 

WO

 

ORD

 

Published

 

PCT/US09/65925

 

25-Nov-2009

 

 

 

 

 

 

04-972

 

C13

 

ZA

 

PCT

 

Granted

 

2006/05308

 

7-Jan-2005

 

2006/05308

 

31-Oct-2007

 

7-Jan-2025

04-972

 

J-ZA

 

ZA

 

PCT

 

Granted

 

2008/01144

 

31-Aug-2006

 

2008/01144

 

28-Jan-2009

 

31-Aug-2026

 

--------------------------------------------------------------------------------


 

Title

 

Novel Enantiomeric Compounds For Treatment Of Cardiac Arrhythmia And Methods Of Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-975

 

D

 

AR

 

ORD

 

Published

 

P000105424

 

13-Oct-2000

 

 

 

 

 

 

04-975

 

C3-AT

 

AT

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C1

 

AU

 

PCT

 

Granted

 

10912/01

 

13-Oct-2000

 

774873

 

21-Oct-2004

 

13-Oct-2020

04-975

 

C3-BE

 

BE

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C2

 

CA

 

PCT

 

Granted

 

2392016

 

13-Oct-2000

 

2392016

 

13-Apr-2010

 

13-Oct-2020

04-975

 

C2-DIV

 

CA

 

DIV

 

Closed

 

tbd

 

 

 

 

 

 

 

 

04-975

 

C3-CH

 

CH

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C3-CY

 

CY

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C3-DE

 

DE

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

60035888.7

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C3-DK

 

DK

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C3

 

EP

 

PCT

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C7

 

EP

 

DIV

 

Published

 

7011241.2

 

13-Oct-2000

 

 

 

 

 

 

04-975

 

C3-ES

 

ES

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C3-FI

 

FI

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C3-FR

 

FR

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C3-GB

 

GB

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C3-GR

 

GR

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C6

 

HK

 

REP

 

Granted

 

3100473.3

 

3-Dec-2007

 

1049829

 

22-Feb-2008

 

13-Oct-2020

04-975

 

C7-HK

 

HK

 

REP

 

Published

 

8101920.5

 

22-Feb-2008

 

 

 

 

 

 

04-975

 

C3-IE

 

IE

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C3-IT

 

IT

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C5

 

JP

 

PCT

 

Pending

 

2001-531818

 

13-Oct-2000

 

 

 

 

 

 

04-975

 

C3-LU

 

LU

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C3-MC

 

MC

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C3-NL

 

NL

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C3-PT

 

PT

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

C3-SE

 

SE

 

EPP

 

Granted

 

972216.6

 

13-Oct-2000

 

1222180

 

8-Aug-2007

 

13-Oct-2020

04-975

 

 

 

US

 

CON

 

Transfered

 

10/989010

 

15-Nov-2004

 

 

 

 

 

 

04-975

 

A

 

US

 

ORD

 

Granted

 

09/680873

 

6-Oct-2000

 

6372783

 

16-Apr-2002

 

6-Oct-2020

04-975

 

B

 

US

 

ORD

 

Granted

 

09/684046

 

6-Oct-2000

 

6362223

 

26-Mar-2003

 

6-Oct-2020

04-975

 

E

 

US

 

CIP

 

Granted

 

10/123573

 

15-Apr-2002

 

6683195

 

27-Jan-2004

 

13-Oct-2020

04-975

 

F

 

US

 

CON

 

Granted

 

10/697683

 

29-Oct-2003

 

6818782

 

16-Nov-2004

 

15-Apr-2022

04-975

 

PRO1

 

US

 

PRO

 

Transfered

 

60/159609

 

15-Oct-1999

 

 

 

 

 

15-Oct-2000

04-975

 

PRO2

 

US

 

PRO

 

Transfered

 

60/290089

 

10-May-2001

 

 

 

 

 

10-May-2002

04-975

 

C

 

WO

 

ORD

 

Transfered

 

US00/28636

 

13-Oct-2000

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Title

 

Novel Long-Acting Local Anesthetics

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

04-996

 

 

 

US

 

PRO

 

Transfered

 

60/093018

 

16-Jul-1998

 

 

 

 

 

16-Jul-1999

04-996

 

A

 

US

 

ORD

 

Granted

 

09/356283

 

16-Jul-1999

 

6114344

 

5-Sep-2000

 

16-Jul-2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Antiarrhythmic Precursor Compounds, Methods Of Synthesis And Methods Of Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

05-611

 

EP-AT

 

AT

 

EPC

 

Granted

 

E446300

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

WO-AU

 

AU

 

PCT

 

Pending

 

2006270086

 

11-Dec-2007

 

 

 

 

 

 

05-611

 

EP-BE

 

BE

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

WO-BR

 

BR

 

PCT

 

Pending

 

PI0613047-0

 

14-Jul-2006

 

 

 

 

 

 

05-611

 

WO-CA

 

CA

 

PCT

 

Pending

 

2612599

 

14-Jul-2006

 

 

 

 

 

 

05-611

 

EP-CH

 

CH

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

WO-CN

 

CN

 

PCT

 

Published

 

2.0068E+11

 

14-Jul-2006

 

 

 

 

 

 

05-611

 

EP-CY

 

CY

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

EP-DE

 

DE

 

EPC

 

Granted

 

6.02006E+11

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

EP-DK

 

DK

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

WO-EP

 

EP

 

PCT

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

WO-EP-D1

 

EP

 

DIV

 

Published

 

9012534.5

 

14-Jul-2006

 

 

 

 

 

 

05-611

 

EP-ES

 

ES

 

EPC

 

Granted

 

2334712

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

EP-FI

 

FI

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

EP-FR

 

FR

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

EP-GB

 

GB

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

EP-GR

 

GR

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

3070959

 

21-Oct-2009

 

14-Jul-2026

05-611

 

CN-HK

 

HK

 

RCN

 

Published

 

8113439.4

 

10-Dec-2008

 

 

 

 

 

 

05-611

 

EP-IE

 

IE

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

WO-IL

 

IL

 

PCT

 

Pending

 

187917

 

5-Dec-2007

 

 

 

 

 

 

05-611

 

WO-IN

 

IN

 

PCT

 

Pending

 

76/KOLNP/2008

 

4-Jan-2008

 

 

 

 

 

 

05-611

 

EP-IT

 

IT

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

WO-JP

 

JP

 

PCT

 

Published

 

2008-521686

 

11-Jan-2008

 

 

 

 

 

 

05-611

 

WO-KR

 

KR

 

PCT

 

Published

 

2007-7031026

 

31-Dec-2007

 

 

 

 

 

 

05-611

 

EP-LU

 

LU

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

EP-MC

 

MC

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

WO-MX

 

MX

 

PCT

 

Granted

 

MX/a/2008/000497

 

10-Jan-2008

 

272977

 

18-Dec-2009

 

14-Jul-2026

05-611

 

EP-NL

 

NL

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

WO-NO

 

NO

 

PCT

 

Pending

 

20080828

 

15-Feb-2008

 

 

 

 

 

 

05-611

 

WO-PH

 

PH

 

PCT

 

Pending

 

1-2007-502821

 

14-Jul-2006

 

 

 

 

 

 

05-611

 

EP-PT

 

PT

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

 

 


 

05-611

 

WO-RU

 

RU

 

PCT

 

Pending

 

2008105757

 

14-Feb-2008

 

 

 

 

 

 

05-611

 

EP-SE

 

SE

 

EPC

 

Granted

 

6787500.5

 

14-Jul-2006

 

1904502

 

21-Oct-2009

 

14-Jul-2026

05-611

 

 

 

US

 

PRO

 

Inactive

 

60/699780

 

15-Jul-2005

 

 

 

 

 

15-Jul-2006

05-611

 

A

 

US

 

ORD

 

Granted

 

11/457719

 

14-Jul-2006

 

7498449

 

3-Mar-2009

 

9-Feb-2027

05-611

 

B

 

WO

 

ORD

 

Entered Na

 

US06/27599

 

14-Jul-2006

 

 

 

 

 

 

05-611

 

WO-ZA

 

ZA

 

PCT

 

Granted

 

2007/10688

 

14-Jul-2006

 

2007/10688

 

30-Sep-2009

 

14-Jul-2026

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

DIBENZO [b,f][1,4]OXAZAPINE COMPOUNDS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

06-834

 

WO-AU

 

AU

 

PCT

 

Pending

 

2008225014

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO-BR

 

BR

 

PCT

 

Pending

 

PI0808828-4

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO-CA

 

CA

 

PCT

 

Pending

 

2678897

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO-CN

 

CN

 

PCT

 

Published

 

2.0088E+11

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO-EP

 

EP

 

PCT

 

Published

 

8732129.5

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO-CN-HK

 

HK

 

RCN

 

Published

 

10103213.3

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO-IL

 

IL

 

PCT

 

Pending

 

200250

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO-IN

 

IN

 

PCT

 

Pending

 

4967/CHENP/2009

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO-JP

 

JP

 

PCT

 

Pending

 

2009-553781

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO-KR

 

KR

 

PCT

 

Published

 

10-2009-7021464

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO-MX

 

MX

 

PCT

 

Pending

 

MX/a/2009/009535

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO-PH

 

PH

 

PCT

 

Pending

 

1-2009-501530

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO-RU

 

RU

 

PCT

 

Pending

 

2009138039

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

TW

 

TW

 

ORD

 

Published

 

97109258

 

14-Mar-2008

 

 

 

 

 

 

06-834

 

 

 

US

 

PRO

 

Inactive

 

60/895046

 

15-Mar-2007

 

 

 

 

 

15-Mar-2008

06-834

 

US

 

US

 

ORD

 

Published

 

12/047858

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO

 

WO

 

ORD

 

Entered Na

 

PCT/US08/56866

 

13-Mar-2008

 

 

 

 

 

 

06-834

 

WO-ZA

 

ZA

 

PCT

 

Pending

 

2009/06573

 

13-Mar-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

A Dispersion-Capped Polarizable Force Field For Hydrocarbons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

07-302

 

 

 

US

 

PRO

 

Transfered

 

60/910363

 

5-Apr-2007

 

 

 

 

 

5-Apr-2008

 

--------------------------------------------------------------------------------


 

Title

 

Utility of Genotyping in the First Evaluation of a Novel Vitamin K Antagonist

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

08-026

 

 

 

US

 

PRO

 

Transfered

 

61/019457

 

7-Jan-2008

 

 

 

 

 

7-Jan-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Agonists of Peroxisome Proliferator Activated Receptor-Alpha

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

08-528

 

 

 

US

 

PRO

 

Inactive

 

61/139012

 

19-Dec-2008

 

 

 

 

 

19-Dec-2009

08-528

 

PR2

 

US

 

PRO

 

Inactive

 

61/139016

 

19-Dec-2008

 

 

 

 

 

19-Dec-2009

08-528

 

PR3

 

US

 

PRO

 

Pending

 

61/287892

 

18-Dec-2009

 

 

 

 

 

18-Dec-2010

08-528

 

US

 

US

 

ORD

 

Pending

 

12/641954

 

18-Dec-2009

 

 

 

 

 

 

08-528

 

WO

 

WO

 

ORD

 

Published

 

PCT/US09/68763

 

18-Dec-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Methods For Treating Atrial Fibrillation And Reducing Stroke Rate In Atrial Fibrillation Patients

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

09-1219

 

 

 

US

 

PRO

 

Pending

 

61/263465

 

23-Nov-2009

 

 

 

 

 

23-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Methods For Stroke Reduction In Atrial Fibrillation Patients

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

09-1220

 

 

 

US

 

PRO

 

Pending

 

61/263564

 

23-Nov-2009

 

 

 

 

 

23-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Methods For Treating Atrial Fibrillation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

09-1221

 

 

 

US

 

PRO

 

Pending

 

61/263567

 

23-Nov-2009

 

 

 

 

 

23-Nov-2010

 

--------------------------------------------------------------------------------


 

Title

 

Deuterium-Enriched Antiarrhythmic Compounds And Compositions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

09-670

 

 

 

US

 

PRO

 

Inactive

 

61/184582

 

5-Jun-2009

 

 

 

 

 

5-Jun-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

D2 Antagonists, Methods of Synthesis and Methods of Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

09-698

 

 

 

US

 

PRO

 

Inactive

 

61/187971

 

17-Jun-2009

 

 

 

 

 

17-Jun-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Localized Delivery of 5HT4 Agonists

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

09-734

 

 

 

US

 

PRO

 

Inactive

 

61/220798

 

26-Jun-2009

 

 

 

 

 

26-Jun-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Compounds For Treatment of Cardiac Arrhythmia, Synthesis And Methods Of Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

09-949

 

 

 

US

 

PRO

 

Pending

 

61/242032

 

14-Sep-2009

 

 

 

 

 

14-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

D2 Antagonists, Methods Of Synthesis And Methods Of Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

10-776

 

 

 

US

 

PRO

 

Pending

 

61/356096

 

18-Jun-2010

 

 

 

 

 

18-Jun-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Localized Delivery Of 5HT4 Agonists

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case
Number

 

Sub
Case

 

Country

 

Case
Type

 

Status

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration Date

10-777

 

 

 

US

 

PRO

 

Pending

 

61/359435

 

29-Jun-2010

 

 

 

 

 

29-Jun-2011

 

--------------------------------------------------------------------------------


 

Exhibit C

 

U.S. TRADEMARKS AND TRADEMARK APPLICATIONS

 

(List marks below or indicate “None”)

 

Registration No.

 

Pending
Application No.

 

Mark

 

Registration Date

 

Filing Date

None

 

 

 

 

 

 

 

 

 

UNREGISTERED TRADEMARKS: List marks below or indicate “None.”

 

None.

 

--------------------------------------------------------------------------------